Citation Nr: 0602770	
Decision Date: 02/01/06    Archive Date: 02/15/06	

DOCKET NO.  84-31 775A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for residuals of 
exposure to herbicides containing dioxin, including a skin 
rash on the legs and chloracne. 

2.  Entitlement to service connection for encephalitis with 
seizures and an organic brain disorder. 

3.  Entitlement to an initial compensable rating for burn 
scars of the right upper extremity. 

4.  Entitlement to an effective date prior to February 15, 
1996, for service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Senior Counsel


INTRODUCTION

The veteran had active service from September 1968 to 
September 1971.

This matter originally comes before the Board of Veterans' 
Appeals (Board), in part,   from a March 1984 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, which denied the veteran's claims for 
service connection for residuals of exposure to herbicides 
and a seizure disorder; and a March 1997 decision by the same 
RO, which, in pertinent part, granted service connection for 
tinnitus and burn scars of the right upper extremity and 
assigned 10 percent and zero percent ratings, respectively, 
effective February 15, 1996.  The veteran appealed for an 
earlier effective date for the grant of service connection 
for tinnitus and for an initial compensable rating for his 
burn scars of the right upper extremity.    

A March 1995 RO decision recharachterized the veteran's 
seizure disorder claim and denied service connection for 
encephalitis with seizures and organic brain disease.  A 
March 1997 RO decision continued to deny the veteran's claim 
for service connection for residuals of herbicide exposure, 
to include a skin rash of the legs and chloracne.  

In a June 2002 decision, the RO granted service connection 
for schizophrenia and rated it with the veteran's already 
service-connected post-traumatic stress disorder (PTSD); a 
100 percent rating was assigned, effective from July 2, 1984.

Pursuant to the veteran's request, a Travel Board hearing was 
scheduled at the RO for June 27, 2005.  However, a VA Report 
of Contact (VA Form 119) shows that the veteran called and 
cancelled his hearing and he requested that his case be sent 
to the Board for a decision.  Under these circumstances, his 
Travel Board hearing request is deemed withdrawn.  38 C.F.R. 
§ 20.704(e) (2005). 

During this very lengthy appeal, the Board issued a decision 
on a legal issue.  Specifically, an October 1994 Board 
decision denied the veteran's appeal for reimbursement of 
medical expenses incurred at a State hospital.  As this 
appeal from a different agency of original jurisdiction, it 
further delayed a decision on the issues at hand.  As 
explained below, the Board must unfortunately defer a 
decision again because a change in the law mandates that this 
case be remanded to the RO to afford the veteran due process 
of law.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

In a November 2005 informal hearing presentation, the 
veteran's representative argues that service connection for 
encephalitis with seizures and organic brain syndrome should 
be considered as secondary to the veteran's service-connected 
schizophrenia.  As noted above, an RO decision during this 
appeal, entered in June 2002, granted service connection for 
schizophrenia.  Although a June 2002 supplemental statement 
of the case provides the veteran with governing regulations 
relating to secondary service connection, the record does not 
appear to reflect that the RO adjudicated a claim for 
secondary service connection for encephalitis with seizures 
and organic brain disorder.  The claim for secondary service 
connection is part of the veteran's claim for service 
connection for encephalitis with seizures and organic brain 
disorder.  As such, it must be adjudicated by the RO prior to 
any appellate action on the claim by the Board.  38 C.F.R. 
§ 19.9 (2005).

The Board further notes that, although the June 2002 
supplemental statement of the case also provided the veteran 
with 38 C.F.R. § 3.159 (2005), the record does not indicate 
that the veteran has ever been provided with specific 
notification of the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. § 5100 et. seq. (West 2002), regarding 
the two service connection claims on appeal in accordance 
with the requirements set forth in Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  Moreover, as noted above, the Board 
construes the veteran's claim for service connection for 
encephalitis with seizures and organic brain disease as an 
original claim and it now includes a derivative claim for 
secondary service connection (after service connection was 
established for schizophrenia during this appeal).  38 C.F.R. 
§ 3.310(a) (2005).  At this stage, VCAA requires that the 
veteran be told what is needed to substantiate his current 
claim for service connection, to include on direct and 
secondary bases.  He should be sent a VCAA notice letter to 
that end.

As to the other two issues on appeal, the Board is cognizant 
of the VA General Counsel opinion that held that no VCAA 
notice was required for downstream issues.  See VAOPGCPREC 8-
2003 (Dec. 22, 2003).  For example, a claim for an earlier 
effective date for the grant of service connection is a 
downstream issue from the grant of service connection, as is 
the claim for a higher initial rating after service 
connection has been granted.  See, e.g., Grantham v. Brown, 
114 F .3d 1156 (1997).  Thus, issues raised by means of a 
notice of disagreement rather than in an application for 
benefits, such as the veteran's claims for an initial 
compensable rating for burn scars of the right upper 
extremity and an effective date prior to February 15, 1996, 
for service connection for tinnitus, are downstream issues.  
The General Counsel of VA has held that when a claimant 
raises a new, "downstream" issue, or claim, in a notice of 
disagreement, the VCAA does not require VA to provide a new 
notice under section 5103 so long as it addresses the new 
issue in a statement of the case and provided that it gave a 
section 5103 notice in conjunction with the initial claim.  
(Emphasis added.)  That is, if in response to notice of its 
decision on a claim for which VA has already given the 
section 5103(a) notice, VA receives a notice of disagreement 
that raises a new issue, section 7105(d) requires VA to take 
proper action and issue a statement of the case if the 
disagreement is not resolved, but section 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue.  See 
VAOPGCPREC 8-03.  The Precedent Opinion thus indicates that a 
separate notice under section 5103 need not be furnished 
concerning a "downstream" issue but only when VA has 
otherwise notified the claimant of the procedural and 
substantive matters of which the VCAA requires a claimant be 
informed.  (Emphasis added.)  The Board is bound by precedent 
opinions of the General Counsel of VA.  38 U.S.C.A. § 7104(c) 
(West 2002)...  

In this case, the RO addressed the issues of entitlement to 
an initial compensable rating for burn scars of the right 
upper extremity and an earlier effective date for a grant of 
service connection for tinnitus in a Statement of the Case, 
but it did not provide section 5103 notice in conjunction 
with the initial claims for service connection for the scars 
and tinnitus.  The Board parenthetically notes that the RO 
did provide section 5103 notice during the period of time in 
question but this was specifically for claims that are no 
longer at issue.  

Accordingly, the appeal is REMANDED for the following:

1.  The RO should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) are fully 
satisfied.  See also 38 C.F.R. § 3.159 
(2005).  The RO's attention is directed 
to Quartuccio v. Principi, 16 Vet. App. 
183 (2002) pertaining to the amended 
version of 38 U.S.C.A. § 5103(a), which 
requires that the Secretary identify for 
the veteran which evidence the VA will 
obtain and which evidence the veteran is 
expected to present.  The RO should 
provide the veteran written notification 
specific to his claims for service 
connection for residuals of exposure to 
herbicides containing dioxin, including a 
skin rash on the legs and chloracne;  
service connection for encephalitis with 
seizures and an organic brain disorder; 
entitlement to an initial compensable 
rating for burn scars of the right upper 
extremity; and entitlement to an 
effective date prior to February 15, 
1996, for service connection for 
tinnitus, of the impact of the 
notification requirements on the claims.  
The veteran should further be requested 
to submit all evidence in his possession 
that pertains to his claims.

Specific notice consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) 
should: (1) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claims; (2) inform the claimant about the 
information and evidence that VA will 
seek to provide; (3) inform the claimant 
about the information and evidence the 
claimant is expected to provide; and (4) 
request or tell the claimant to provide 
any evidence in the claimant's possession 
that pertains to the claims.

2.  Thereafter, the RO should review the 
claims files and ensure that no other 
notification or development action, in 
addition to that directed above, is 
required.  If further action is required, 
the RO should undertake it before further 
adjudication of the claims for which 
further action is required.

3.  After the foregoing, the RO must 
readjudicate the claims on appeal.  If 
any benefit sought on appeal remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
afforded the appropriate time period for 
response before the appeal is returned to 
the Board for further appellate 
consideration.

In taking this action, the Board implies no conclusion, 
either legal or factual, as to the ultimate outcome 
warranted.  No action is required of the veteran unless he is 
otherwise notified. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


                       
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


 
 
 
 

